
	
		I
		111th CONGRESS
		1st Session
		H. R. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Mica introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide compensation for certain World War II veterans
		  who survived the Bataan Death March and were held as prisoners of war by the
		  Japanese.
	
	
		1.Short titleThis Act may be cited as the
			 Samuel B. Moody Bataan Death March
			 Compensation Act.
		2.Payment to World
			 War II veterans who survived Bataan death march
			(a)In
			 generalThe Secretary of the military department concerned shall
			 pay, upon request, to an individual described in subsection (b) the amount
			 determined with respect to that individual under subsection (c).
			(b)Covered
			 individualsA payment under subsection (a) shall be made to any
			 individual who as a member of the Armed Forces during World War II—
				(1)was captured on
			 the peninsula of Bataan or island of Corregidor in the territory of the
			 Philippines by Japanese forces; and
				(2)participated in
			 and survived the Bataan Death March.
				(c)Amount To be
			 paidThe amount of a payment under subsection (a) to an
			 individual shall be $4 for each day during which the individual was held in
			 captivity by Japanese forces during World War II, compounded annually at a 3
			 percent annual rate of interest.
			(d)Payment to
			 survivorsIn the case of an individual described in subsection
			 (b) who is deceased, payment under this section with respect to that individual
			 shall be made to that individual’s nearest surviving relative, as determined by
			 the Secretary concerned.
			
